BBICKELL, O. J.
The grand jury were impanelled in conformity to the statute. — Code of 1876, § 4754. The number of the original venire not- appearing, or appearing and being excused,’reduced the number of jurors below fifteen; and the court properly ordered the sheriff to summon a sufficient number of persons to complete the grand jury — that is, to make it of not less than fifteen, nor more than eighteen. Ordering the summons of “good and lawful citizens, possessing the qualifications specified in the statutes of Alabama, in such cases made and provided,” is equivalent to an order to summon the jurors from the qualified citizens of the county — the persons possessing the requisite qualifications of jurors.
2. The indictment pursues the words of the statute, and is sufficient. It was not necessary to set out the abusive, insulting or vulgar language, spoken by the accused. Nor was it necessary that it should be shown that it was heard by the female averred to have been present when it was spoken. It is the fact of presence, subject to insult if the language is heard, which is of the essence of the offense. — Code of 1876, § 4203; Ivey v. State, 61 Ala. 58.
We find no error in the record, and the judgment is affirmed.